Case 2:19-cv-00164-DSF-JC Document 25 Filed 03/25/19 Page 1 of 2 Page ID #:214




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




   TERRY FABRICANT,                         CV 19-164 DSF (JCx)
       Plaintiff,
                                            Order DENYING Motion to
                     v.                     Dismiss (Dkt. No. 15)

   GOLDWATER BANK, N.A.,
      Defendant.



      Defendant has moved to dismiss Plaintiff’s Telephone
   Consumer Protection Act claims. The Court deems this matter
   appropriate for decision without oral argument. See Fed. R. Civ.
   P. 78; Local Rule 7-15. The hearing set for April 1, 2019 is
   removed from the Court’s calendar.

      The issues raised by the motion to dismiss – variants on
   whether Plaintiff asked to be contacted – are factual ones not
   pleaded in the complaint and cannot be resolved on a motion to
   dismiss. To the degree that the motion raises a factual challenge
   to Plaintiff’s standing, the issues appear to be identical to what is
   likely to be the central disputed element of Plaintiff’s action –
   whether he was contacted without his prior consent. 1 Resolution


   1 The elements of Plaintiff’s TCPA claim are “(1) the defendant called a
   cellular telephone number; (2) using an automatic telephone dialing system;
   (3) without the recipient’s prior express consent.” Los Angeles Lakers, Inc. v.
   Fed. Ins. Co., 869 F.3d 795, 804 (9th Cir. 2017). The Court infers from the
Case 2:19-cv-00164-DSF-JC Document 25 Filed 03/25/19 Page 2 of 2 Page ID #:215




   of this question is not appropriate at this stage because “the
   jurisdictional issue and substantive issues are so intertwined that
   the question of jurisdiction is dependent on the resolution of
   factual issues going to the merits of an action.” Safe Air for
   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

      The motion is DENIED.

      IT IS SO ORDERED.


   Date: March 25, 2019                      ___________________________
                                             Dale S. Fischer
                                             United States District Judge




   briefing that Defendant does not contest the first element and possibly does
   not contest the second.



                                         2
